     Case 2:21-cv-01657-SVW Document 37 Filed 08/23/21 Page 1 of 1 Page ID #:244

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-01657-SVW                                               Date      August 23, 2021
 Title             Azariah M. Ellington et al v. Judge Maria J. Stratton et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                    N/A
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                              N/A                                                      N/A
 Proceedings:                 IN CHAMBERS ORDER DISMISSING ACTION


       The Court, on June 14, 2021, issued an order to show cause why this action should not be
dismissed for lack of prosecution.

       The Court, having read and considered the plaintiff’s response, orders the case dismissed,
without prejudice, for lack of prosecution.




                                                                                                     :
                                                                Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
